Citation Nr: 1444799	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  13-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Service connection for bilateral hearing loss

2.  Service connection for bilateral tinnitus. 

3.  Service connection for a lung disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1961 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, the Veteran stated that he had loud noise exposure from cannon and weapons firing as part of his duties onboard the USS Oklahoma (CLG 5) during combat support in Vietnam.  See June 2014 VA Form 646.  The Veteran also asserted that he experienced symptoms of bilateral hearing loss as well as ringing in the ears since service.  

The Board finds that the Veteran has a current disability of bilateral hearing loss.  A June 2013 Acadian Hearing and Speech Services audiogram showed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2013).  

The Board finds that the Veteran has a current disability of bilateral tinnitus.  In a July 2011 statement, the Veteran reported that he experiences ringing in both ears on a daily basis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   

The Board finds that the Veteran was exposed to acoustic trauma (loud noise) during active service.  DD Form 214 lists 9250 (Division Officer-Weapons Department) as one of the Veteran's military occupational specialties (MOS), which is consistent with a high probability of loud noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  

The Veteran has not been afforded a VA examination to address the question of nexus between bilateral hearing loss and tinnitus and the in-service noise exposure.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinions is necessary to help determine if the Veteran's current bilateral hearing loss and tinnitus had their onset in service or are otherwise related to in-service noise exposure.

Service Connection for a Lung Disorder

The Veteran has claimed service connection for a lung disorder to include as due to exposure to asbestos during service.  The Veteran contends that he was stationed on the USS Oklahoma (CLG 5) during active service in the U.S. Navy, where he was exposed to asbestos.  See July 2011 VA Form 21-4138.  Specifically, the Veteran contends that asbestos fiber produced during cannon and weapon firing is the direct cause of his current lung disease.  See June 2014 VA Form 646.  The Veteran states that since service separation he has developed upper respiratory infections on a regular basis, which he asserts is due to in-service asbestos exposure.  See October 2013 Veteran statement.  

The Board finds that more development is necessary to help determine whether the Veteran was exposed to asbestos during service.  Post-service treatment records show a history of chronic obstructive pulmonary disease.  It appears that the Veteran underwent an examination in December 2013, which showed that the Veteran has a chronic lung disorder; however, the examination report did not offer an opinion as to the etiology of the lung disorder and noted that the Veteran's records were not available for review by the examiner.  See December 2013 VA Form 21-0960L-1.  Moreover, the Veteran has not been afforded a VA examination to address the question of nexus between a lung disorder and the reported exposure to asbestos in service.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran's current lung disorder had its onset in service or is otherwise related to service, to include the reported in-service exposure to asbestos.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination to assist in determining the etiology of the current bilateral hearing loss and tinnitus.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

In rendering the opinions requested below, the examiner should assume that the Veteran had in-service noise exposure to weapons and cannon firing as a Division Officer-Weapons Department.

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current bilateral hearing loss had its origin in service or is in any way related to the Veteran's active service to include exposure to loud noise from weapons and cannon firing?  

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current bilateral tinnitus had its origin in service or is in any way related to the Veteran's active service to include exposure to loud noise from weapons and cannon firing?  

The VA examiner should specifically comment on the Veteran's assertions of experiencing symptoms of bilateral hearing loss as well as ringing in both ears since service. 

For purposes of all examinations conducted, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. The AOJ should undertake necessary additional efforts to ascertain whether or not the Veteran was exposed to asbestos during service, to include asking the Veteran to provide additional information regarding the claimed asbestos exposure.  A specific finding should be made as to asbestos exposure and documentation of such finding should be associated with the claims file.  

3. Schedule the Veteran for the appropriate VA examination to assist in determining whether the Veteran has a current diagnosis of a lung disorder, as well as the etiology of such disorder, if diagnosed.  
The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion: 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that a lung disorder had its origin in service or is in any way related to the Veteran's active service, to include exposure to asbestos.  

The VA examiner should specifically comment on whether the Veteran has any current disabilities that are related to the claimed exposure to asbestos.

4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

